IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,823-01


EX PARTE STEVEN ALEXANDER BEARMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



 Johnson, J., filed a concurring statement.


STATEMENT CONCURRING IN DISMISSAL
 OF APPLICATION FOR WRIT OF HABEAS CORPUS

	I concur in the dismissal of this application for a writ of habeas corpus.  Applications for a
writ of habeas corpus that are returnable to this Court pursuant to Tex. Code Crim. Proc. article
11.07 may properly be filed only after a felony conviction becomes final.  A felony conviction
becomes final when there is no appeal from the conviction or, if the conviction is appealed and
affirmed, when the mandate of the appellate court issues.  Applications that are filed before a
conviction is final must be dismissed.
	When applicant filed his application in this Court, the mandate of the appellate court had not
yet issued, nor had this Court acted on his untimely petition for discretionary review.  Because his
application for a writ was filed prematurely, we must dismiss it, but applicant may file another
application for a writ of habeas corpus in this Court once the appellate court issues its mandate.  At
that time, he may again ask to be granted an opportunity to file an out-of-time petition for
discretionary review.

Filed: January 25, 2012
Do not publish